Citation Nr: 0113239	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  93-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1956 to 
February 1960.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In September 1995, the Board issued a decision 
denying the claim for service connection for back disability.  
The veteran appealed this decision, and in April 1997 the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court) granted a joint motion to remand the 
case and vacated the Board's September 1995 decision.  
Following transfer of the case to the Board, the Board 
remanded the case in March 1998 for further development; the 
case was returned to the Board in March 2001.


REMAND

Briefly, the record reflects that, following the Board's 
March 1998 remand, the veteran was afforded a VA examination 
in November 1998.  The report of the November 1998 
examination indicates that an "imaging" study of the 
veteran's lumbosacral spine was obtained, which purportedly 
showed minimal spondylolisthesis at the L4-L5 level, as well 
as mild to moderate narrowing of the disk spaces at L2-S1 and 
small to moderate sized spurs in the antral lateral margins 
of the bodies of the spine consistent with spondylosis.  The 
Board notes that the report of the referenced "imaging" 
study is not on file.

Under the circumstances, the Board concludes that additional 
development is warranted prior to adjudication of the instant 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for any health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain the report of 
the "imaging" study of the 
veteran's lumbosacral spine 
referenced by the November 1998 
examiner.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  Thereafter, if additional 
pertinent medical evidence is 
received, the RO should afford the 
veteran a VA orthopedic examination 
by a physician with appropriate 
expertise, who has not previously 
examined the veteran, to determine 
the nature, extent and etiology of 
his back disability.  All indicated 
tests should be conducted, and the 
examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present back disability is 
etiologically related to service 
trauma or to a disorder noted in 
service.  The complete rationale for 
all opinions expressed should also 
be provided.  The claims folder, 
including a copy of this REMAND, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should readjudicate the 
issue of entitlement to service 
connection for back disability. 

5.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


